UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5206



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVON DONNELL REID,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-86)


Submitted:   October 31, 2006          Decided:     November 13, 2006


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, Acting United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Davon Donnell Reid, pursuant to a written plea agreement,

pled guilty to one count of conspiracy to distribute more than

fifty grams of cocaine base and a quantity of marijuana, in

violation of 21 U.S.C. § 846 (2000).             Reid was sentenced to 168

months’ imprisonment.     We affirm Reid’s sentence.

           On appeal, Reid contends the district court erred by

treating   the    guidelines    as   mandatory     in   violation   of   United

States v. Booker, 543 U.S. 220 (2005).           As Reid raises this issue

for the first time on appeal, review is for plain error.                   See

United States v. White, 405 F.3d 208, 215 (4th Cir.), cert. denied,

126 S. Ct. 668 (2005).       To establish plain error, Reid must show

that an error occurred, that the error was plain, and that the

error affected his substantial rights.           Id.    Because the district

court clearly indicated that it treated the guidelines as advisory

and rendered its sentence in conformity with Booker, we conclude

Reid has failed to establish that the court plainly erred.

           Accordingly, we affirm Reid’s sentence. We dispense with

oral   argument    because     the   facts   and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -